Citation Nr: 1453783	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a prostate biopsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1949 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claim.

In April 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a May 2014 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not manifest an additional disability as a result of the prostate biopsy performed at a VA medical facility in February 2007.






CONCLUSION OF LAW

The criteria for entitlement to compensation for residuals of prostate biopsy under the provisions of 38 U.S.C. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By a letter dated in June 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant VA and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

Pursuant to the May 2014 Board remand, the Veteran was afforded a VA medical opinion in August 2014, the report of which is of record.  This medical opinion contains sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the August 2014 VA medical opinion is adequate for evaluation purposes, as to the claim decided herein.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:  "(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 (such as this case, in which the Veteran's § 1151 claim was filed in April 2006) were amended.  See 69 Fed. Reg. 46,426 (Aug. 3 2004) (codified as amended at 38 C.F.R. § 3.361).  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

(i.)  Additional disability - In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

(ii.)  Carelessness, negligence, etc. - To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

(iii.)  Foreseeability - Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d).

In this matter, the Veteran asserts entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for residuals, including fecal incontinence and erectile dysfunction, of a February 2007 prostate biopsy performed at the VA medical center (VAMC) in Newington, Connecticut.  See, e.g., the April 2014 Board hearing transcript.

A review of the Veteran's claims file reflects that a transrectal prostate biopsy was performed at the Newington VAMC in February 2007.  VA treatment records dated in November 2007 document the Veteran's complaints of leakage of stools after bowel movements.  He reported that he had no history of gastrointestinal problems until a January 2007 colonoscopy and February 2007 transrectal prostate biopsy.  The Veteran stated that "[e]ver since then, his bowel movements have changed from once daily to two to three bowel movements per day and has stool leaks after every bowel movement, and occasionally in between."  See the VA treatment record dated November 2007.  Continuing complaints of fecal incontinence were documented in July 2008; at which time it was noted that the "fecal spotting after bowel movements [is] likely from hemorrhoids/decreased tone of anal sphincter."

In support of his claim, the Veteran submitted lay statements from his spouse and daughter dated in July 2012.  In these statements, the Veteran's spouse and daughter detailed the Veteran's symptoms of fecal incontinence following the February 2007 prostate biopsy.  In her July 2012 statement, the Veteran's spouse reported that the Veteran did not experience these symptoms prior to the prostate biopsy.

The Veteran was afforded a VA examination in March 2013, at which time the examining nurse practitioner indicated that "[t]he etiology of patient's fecal incontinence is unclear, but according to G.I. clinic may be related to small hemorrhoids that impair his sphincter from closing after a bowel movement."

In support of his claim, the Veteran also submitted two letters from his treating physician, Dr. C.  Most recently, in a March 2014 letter, Dr. C. noted that the Veteran "has been significantly disabled due to uncontrollable fecal incontinence.  This all began shortly after a prostatic procedure performed at the VA in January 2009."  (The Board notes that the date of the prostate biopsy indicated by Dr. C. is incorrect).  She continued, "[t]he procedure was performed with a rectal transducer that due to its diameter can stretch and tear the muscles of control rendering an individual incontinent of bowel/feces."  See the letter of Dr. C. dated March 2014.

Pursuant to the May 2014 Board Remand, a VA medical opinion was obtained in August 2014.  The VA physician reviewed the Veteran's claims file and consulted relevant medical research, the examiner then stated, 

It is my medical opinion, in complete agreeance with the examiner, that the Veteran's claimed symptoms, temporally related to his February 2007 TRUS guided prostate biopsy and January 2007 colonoscopy with biopsies, to include erectile dysfunction with loss of use of creative organ, pain, bloating, and incontinence, and severe rectal pressure, discomfort and flank fecal incontinence, are less likely than not (less than 50 percent probability) a result of the February 2007 prostate biopsy (or January 2007 colonoscopy) and that it is also less likely than not (less than 50 percent probability ) that Veteran's claimed additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, AND/OR failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability, allowed the disease or disability to continue to progress; AND/OR the additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider. [Emphasis as in original].

See the VA medical opinion dated August 2014.

The August 2014 VA examiner explained that, in November 2007, the Veteran reported an onset of gastrointestinal symptoms following the January 2007 colonoscopy and February 2007 prostate biopsy.  However, physical examination documented good tone of the rectum.  The examiner noted that this "finding of good rectal tone argues against the allegation by Dr. C. that the Veteran's uncontrollable fecal incontinence was due to the rectal ultrasound transducer stretching and tearing the muscles of the rectal sphincter causing the Veteran to experience incontinence for feces."  See the VA medical opinion dated August 2014.

The VA examiner further noted, "[a] review of the literature confirms that TRUS guided prostate biopsy is the 'Gold Standard.'"  Id.  The examiner continued, "[w]ith regard to complications, urinary tract infections and prostatitis [are] most common...The Veteran did not experience these having received appropriate prophylactic antibiotics."  Id.  The VA examiner continued, "[a]dditional complications include increased symptoms of ED [erectile dysfunction]."  The examiner then cited pertinent medical research, which indicated that "following TRUS guided prostate biopsy, men with ED had worsening of their ED from mild to moderate toward moderate." Id.  The examiner noted, "[t]he Veteran's ED remained treatable."

The August 2014 VA physician added, 

In summary, as perceived by the Veteran, he has experienced erectile dysfunction with loss of use of creative organ, pain, bloating, and incontinence, fecal spotting, change in bowel habits, and tenesmus temporally related to colonoscopy and prostate biopsy.  However, as documented in the VA [treatment] records, the Veteran had 'bothersome' lower urinary tract symptoms of BPH [benign hyperstatic hypertrophy] and ED prior to his prostate biopsy.  These conditions progress over time.  The Veteran also already had rectal bleeding associated with bowel movements and rectal hemorrhoids prior to his prostate biopsy, as well as, tenesmus, and peri-rectal irritation and erythema.  The Veteran has been subsequently diagnosed with irritable bowel syndrome.

See the VA medical opinion dated August 2014.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, supra.

Following a review of the record, the Board finds that the preponderance of the evidence demonstrates that the Veteran did not have an increase in disability in the form of gastrointestinal and genitourinary symptoms as a result of VA medical treatment.  As the Veteran did not sustain additional disability as a result of VA medical treatment, service connection under 38 U.S.C.A. § 1151 cannot be established.

Crucially, the Board finds the August 2014 VA medical opinion to be probative as to the questions of additional disability and etiology, as the opinion is based upon a thorough review of the record and a detailed rationale based upon the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Importantly, the conclusion set forth by the August 2014 VA physician was rendered based upon review of the entire claims file, discussion of the clinical record, and thorough analyses of pertinent medical treatise evidence.  Moreover, the August 2014 VA examiner explained his disagreement with the conclusions set forth by Dr. C., as described above.  Dr. C. spoke in more general terms as to what can happen in the type of procedure the Veteran had and cited to an incorrect date of the procedure itself.  The VA physician is specific as to symptoms and clinical findings before and after the prostatic procedure and supports the opinion with detailed information.  The rationale set forth in the August 2014 opinion was substantial, thorough, and based on the overall record.

The Veteran has not submitted a medical opinion to contradict the conclusions of the August 2014 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West Supp. 2013) (it is the claimant's responsibility to support a claim for VA benefits).

The Board has considered the lay statements of the Veteran, his spouse, and his daughter.  To the extent that the Veteran, his spouse, and his daughter are contending that the Veteran has additional gastrointestinal and genitourinary disabilities due to the February 2007 prostate biopsy, the Board observes that a determination of additional disability as a result of treatment at a VA facility requires competent evidence.  The Board does not dispute that the Veteran, his spouse, and his daughter are competent to report the Veteran's observable symptoms and provide evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2006).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Critically, although the Veteran, his spouse, and his daughter are competent to report observable symptoms such as fecal incontinence, they are not competent to report that these perceived symptoms are manifestations of an additional disability caused by VA treatment.  Any such assertions by the Veteran, his spouse, or his daughter are not competent medical evidence and are, therefore, afforded little probative weight.

For reasons explained above, the Board concludes that no permanent disability has been demonstrated as being due to VA medical care.  The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted August 2014 VA medical opinion, and the medical and lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the competent evidence of record demonstrates that the Veteran does not have an additional disability resulting from VA medical care.  See 38 U.S.C.A. § 1151 (West Supp. 2013).

In the absence of additional disability due to VA medical treatment, the matter of alleged VA negligence is moot.  That is, in the absence of an additional disability which is demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  Similarly, in the absence of disability due to VA medical treatment, the matter of (un)foreseeability need not be discussed.  See 38 U.S.C.A. § 1151 (West Supp. 2013).

In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim for VA compensation under the provisions of 38 U.S.C.A. § 1151.  His claim is accordingly denied.  


ORDER

Entitlement to compensation for residuals of prostate biopsy under the provisions of 
38 U.S.C.A. § 1151 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


